United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bell, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0254
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 24, 2015 appellant filed a timely appeal from an October 14, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a ratable employment-related permanent
impairment of the right upper extremity warranting a schedule award.
FACTUAL HISTORY
OWCP accepted that on or before November 14, 2013 appellant, a 49-year-old mail
handler, sustained right radial styloid tenosynovitis, right carpal tunnel syndrome, and tendinitis
of the right hand. Appellant stopped work on November 16, 2013 as the employing
1

5 U.S.C. § 8101 et seq.

establishment had no light duty within the medical restrictions given by Dr. Grace Park, an
attending osteopath. She received wage-loss compensation on the supplemental rolls from
November 21, 2013 through November 7, 2014.2
Dr. Xing Yang, an attending physician Board-certified in occupational medicine,
submitted reports through December 2013 noting continuing right hand and wrist symptoms. On
November 8, 2014 appellant returned to full-time modified-duty work.
On December 22, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a December 30, 2014 letter, OWCP advised appellant to submit a report from her
attending physician establishing that the accepted conditions had attained maximum medical
improvement, and providing an impairment rating according to the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter, the
A.M.A., Guides). Appellant was afforded 30 days to submit such evidence.
In response, appellant submitted copies of Dr. Yang’s chart notes previously of record.
By decision dated April 14, 2015, OWCP denied appellant’s schedule award claim,
finding that she had failed to submit medical evidence establishing that the accepted conditions
had attained maximum medical improvement, or caused any permanent impairment to a
scheduled member of the body.
In an April 24, 2015 letter, appellant requested reconsideration.
March 30, 2015 chart note from Dr. Yang, repeating prior diagnoses.3

She submitted a

By decision dated May 8, 2015, OWCP denied reconsideration as appellant had not
submitted any relevant new evidence in support of her request to warrant a merit review.
In a June 16, 2015 report, Dr. Yang noted that he did not perform impairment ratings. In
his June 24, 2015 examination, he found full motion of the right wrist, normal two-point
discrimination in the right hand, negative Finkelstein’s, Tinel’s, grind tests of the right wrist, and
no tenderness to palpation of the right wrist and hand.
An August 31, 2015 functional capacity evaluation showed that appellant had full motion
of all fingers of the right hand.
On September 1, 2015 OWCP obtained a second opinion from Dr. Mark Bernhard, an
osteopath Board-certified in physiatry. Dr. Bernhard reviewed a statement of accepted facts and
the medical record. He opined that appellant had reached maximum medical improvement as of
November 10, 2014, the date that she returned to full-time work. Appellant completed a
QuickDASH questionnaire with a score of 52. Dr. Bernhard related appellant’s complaints of
2

On April 3, 2014 OWCP obtained a second opinion from Dr. Joon Y. Koh, a Board-certified orthopedic
surgeon, who opined that appellant had continuing residuals of the accepted conditions. Dr. Koh found that
appellant could return to full-time modified duty, with no repetitive use of the hands.
3

Appellant participated in physical therapy in May 2015.

2

intermittent right hand pain and mild difficulties with activities of daily living. On examination,
Dr. Bernhard observed full motion of all digits of both hands, full motion of both wrists, twopoint discrimination at less than five millimeters throughout both upper extremities, no deformity
or atrophy, and negative Finkelstein’s, Froment’s, Phalen’s, and Tinel’s tests in both arms. He
diagnosed resolved de Quervain’s tenosynovitis of the right wrist, no evidence of carpal tunnel
syndrome, and no evidence of tenosynovitis. Dr. Bernhard explained that de Quervain’s disease
was rated most accurately under Table 15-3 of the A.M.A., Guides,4 “under muscle tendon wrist
sprain/strain.” However, he noted that there were “no significant objective abnormal findings of
muscle or tendon injury. Dr. Bernhard asserted appellant’s QuickDASH score of 52 did not
accurately represent her impairment, and would not be considered in the impairment rating.
Referring to Table 15-235 regarding appellant’s carpal tunnel syndrome, he found a grade
modifier for functional history of zero and a grade modifier for physical examination of zero.
Dr. Bernhard emphasized that appellant’s history and physical examination were “entirely
normal with an absence of any findings.” He therefore found zero percent impairment of the
right upper extremity.
An OWCP medical adviser reviewed Dr. Berhard’s report on September 28, 2015, and
concurred with his finding of zero percent impairment.
By decision dated October 14, 2015, OWCP denied appellant’s schedule award claim,
finding that Dr. Bernhard’s report, as reviewed by OWCP’s medical adviser, demonstrated that
appellant did not have a ratable impairment of the right upper extremity. It noted that
Dr. Bernhard found no objective abnormalities of the right upper extremity.
LEGAL PRECEDENT
The schedule award provisions of FECA6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.7 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides.8
4

Table 15-3, page 397 of the sixth edition of the A.M.A., Guides is entitled “Wrist Regional Grid: Upper
Extremity Impairments.”
5

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”
6

5 U.S.C. § 8107.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).10
The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
ANALYSIS
OWCP accepted that appellant sustained right radial styloid tenosynovitis, right carpal
tunnel syndrome, and tendinitis of the right hand. Appellant received compensation for
temporary total disability from November 21, 2013 to November 7, 2014. She returned to fulltime modified duty on November 8, 2014.
Appellant claimed schedule award on December 22, 2014. OWCP advised her to submit
her attending physician’s opinion confirming that the accepted conditions had reached maximum
medical improvement and rating any permanent impairment using the A.M.A., Guides. As
appellant did not provide such evidence, OWCP denied the claim by decision dated
April 14, 2015. By decision dated May 8, 2015, it denied her request for reconsideration as she
had submitted no relevant evidence.
As Dr. Yang, appellant’s attending physician, explained on June 16, 2015 that he did not
perform impairment ratings, OWCP obtained a second opinion from Dr. Bernhard, a Boardcertified orthopedic surgeon, who provided a September 1, 2015 report finding that appellant had
attained maximum medical improvement. He found a full range of motion throughout both
upper extremities, no neurologic deficits, and no objective sign of the accepted tendinitis or
carpal tunnel syndrome. Dr. Bernhard therefore opined that appellant had no ratable impairment
of the right upper extremity. An OWCP medical adviser concurred with his assessment. On
October 14, 2015 OWCP again denied appellant’s schedule award claim, based on
Dr. Bernhard’s opinion as the weight of the medical evidence.
The Board finds that the weight of the medical evidence established that appellant had no
ratable impairment of the right upper extremity. Dr. Bernhard reviewed the complete medical
record and a statement of accepted facts. He opined that appellant had attained maximum
medical improvement. Dr. Bernhard performed an extremely thorough clinical examination,
during which he observed no motor deficit, neurologic abnormality, deformity, or atrophy. He
characterized appellant’s examination as “entirely normal with an absence of any findings.”
Dr. Bernhard explained that appellant had no objective residuals of any of the accepted
conditions, she had no permanent impairment of the right upper extremity. Appellant has not
9

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
10

Id. at 385-419, see M.P., Docket No. 13-2087 (issued April 8, 2014).

11

Id. at 411.

4

established an employment-related permanent impairment of the right upper extremity
warranting a schedule award claim.
On appeal, appellant asserts that she should be compensated as she is no longer able to
perform her date-of-injury position. She describes continued pain and paresthesias in the right
upper extremity. The Board notes, however, that Dr. Bernhard found no objective abnormalities
of either upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has a ratable permanent
impairment of the right upper extremity warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 14, 2015 is affirmed.
Issued: August 22, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

